                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

Ashley Huff and Gregory Rapp,                  )
individually and on behalf of all others       )
similarly situated,                            )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )      Case No. 2:17-cv-02320-JAR-JPO
                                               )
CoreCivic, Inc., f/k/a Corrections             )
Corporation of America, et al.                 )
                                               )
       Defendants.                             )
                                               )

     JOINT RESPONSE IN OPPOSITION TO TYWAN A. POOLE’S MOTION FOR
                           DETERMINATION

       The parties, by and through their attorneys, respectfully oppose Tywan A. Poole’s motion

for determination (Doc. 154).

       This is the fourth attempt by Mr. Poole to involve himself in this case. On November 13,

2017, Mr. Poole filed a motion to intervene (Doc. 46), which was denied by the Court (Doc. 48).

On January 23, 2018, Mr. Poole again attempted to intervene in this matter (Doc. 61). That attempt

was also rejected by the Court (Doc. 68). On November 13, 2019 Mr. Poole filed a third motion

to join/intervene (Doc. 147) which is fully-briefed. Concurrent with his reply in support of his third

motion to join/intervene, Mr. Poole filed the instant motion.

       Mr. Poole’s latest motion does not raise new arguments or facts that were not raised in Mr.

Poole’s prior filings. The parties have fully responded to each of Mr. Poole’s previous motions,

and hereby adopt and incorporate their previous responses as though fully set forth herein. See

Doc. 65, 66, and 148.
       For the reasons set forth above, the parties respectfully request that this Court enter an order

denying Mr. Poole’s motion for determination.




Date: December 30, 2019                        Respectfully submitted,

                                               /s/ Joseph A. Kronawitter
                                              Robert A. Horn              KS #70254
                                              Joseph A. Kronawitter       KS #19665
                                              HORN AYLWARD & BANDY, LLC
                                              2600 Grand Boulevard, Suite 1100
                                              Kansas City, Missouri 64108
                                              Telephone: (816) 421-0700
                                              Facsimile: (816) 421-0899
                                              rhorn@hab-law.com
                                              jkronawitter@hab-law.com

                                              Brian Timothy Meyers
                                              Brian C. McCart
                                              LAW OFFICES OF BRIAN TIMOTHY MEYERS
                                              1044 Main Street, Suite 400
                                              Kansas City, Missouri 64105
                                              Telephone: (816) 842-0006
                                              btmeyers@btm-law.com
                                              bmccart@btm-law.com

                                              Attorneys for Plaintiffs

                                              HUSCH BLACKWELL, LLP

                                               /s/ Tessa Jacob
                                              Tessa Jacob                 KS #15535
                                              4801 Main St., Suite 1000
                                              Kansas City, MO 64112
                                              Telephone: (816) 983-8000
                                              Facsimile: (816) 983-8080
                                              Email: tessa.jacob@huschblackwell.com




                                                  2
 /s/ R. Ryan Harding
R. Ryan Harding
235 East High St., Suite 200
P.O. Box 1251
Jefferson City, MO 65102
(Pro Hac Vice)
Telephone: (573) 635-9118
Facsimile: (573) 634-7854
Email: ryan.harding@huschblackwell.com

ATTORNEYS FOR DEFENDANT
SECURUS TECHNOLOGIES, INC.

POLSINELLI PC

  /s/ Amy D. Fitts
Thomas G. Kokoruda           (#22293)
Lauren E. Tucker McCubbin (#21960)
Amy D. Fitts                 (#78293)
POLSINELLI PC
900 W. 48th Place, Suite 900
Kansas City, Missouri 64112-1895
Phone: (816) 753-1000
Fax: (816) 753-1536
tkokoruda@polsinelli.com
ltucker@polsinelli.com
afitts@polsinelli.com

ATTORNEYS FOR DEFENDANT
CORECIVIC, INC.




  3
                                 CERTIFICATE OF SERVICE

      I hereby certify that on December 30, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will automatically send a notice of electronic filing to all
person registered for ECF as of that date.

      A true and accurate copy of the foregoing was also served via U.S. Mail, postage prepaid
on:

       Tywan A. Poole #25194-045
       FCI Forrest City Low
       PO Box 9000
       Forrest City, AR 72336


                                                      ____/s/ Joseph A. Kronawitter__________




                                                 4
